Citation Nr: 1423465	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In October 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the appealed claim.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.   

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to initial unfavorable AOJ decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Veteran was provided additional notice of the elements and information necessary to substantiate his claim in July 2008.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private and VA treatment records, as well as Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in January 2007 and in February 2011 in connection with his service connection claim.  The Board finds that the opinions regarding the etiology of the Veteran's bilateral tinnitus offered by the VA examiners to be based on adequate reasons and bases as the examiners took into account the Veteran's self-reported history, conducted a full review of the record, and performed an audiological examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the chronicity and continuity of the Veteran's tinnitus.  In addition, the Veterans Law Judge noted that she inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

As indicated previously, the Board remanded this case in December 2010 in order to obtain the Veteran's SSA records and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed tinnitus.  The Veteran's SSA records were obtained and the Veteran was scheduled for a VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis 

At his October 2010 hearing and in statements to the Board, the Veteran has alleged that his current tinnitus is due to exposure to acoustic trauma sustained in service.  Specifically, he contends that he was exposed to acoustic trauma in connection with his training as a combat engineer.  During the trainings, he learned how to operate tank weapons and shoot missiles at tanks.  He completed such training about once per quarter for two and a half years while stationed in Germany.  He contends that he experienced tinnitus during service and since separating from service.  Therefore, he claims that service connection is warranted for tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records are negative for reports of tinnitus or treatment for tinnitus.  On June 1979 separation examination, the Veteran's hearing was considered to be normal and no tinnitus was reported or diagnosed. 

The Veteran's service personnel records show that his military occupational specialty was that of a combat engineer.  His secondary specialty was that heavy anti-armor weapons crewman.  He received the sharpshooter badge.  

The Veteran's service personnel records do not show that he received awards demonstrating that he was involved in combat.  As there is no proof of involvement in combat, the Veteran is not entitled to a reduced evidentiary burden on the question of service incurrence.  38 U.S.C.A. § 1154(b) (West 2002).  However, as the occupational specialty of combat engineer and his described duties of firing tank weapons are consistent with exposure to acoustic trauma, the Board finds that the Veteran's contentions of noise exposure in service are consistent with his circumstances of service. 

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has current diagnoses of tinnitus for which service connection may be granted, and whether there is nexus between any tinnitus and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

Post-service treatment records reflect that on July 2007 VA audiological examination, the Veteran reported first noticing hearing trouble five years previously.  The Veteran reported his military duties of working around explosives on a daily basis.  He stated that he worked as a missile gunner and during basic training was exposed to the loud noises of grenades being thrown near him.  He could not remember if he used hearing protection while in service.  His post-service duties included working as a campus police dispatcher, routing communication wires for offices, and construction jobs including breaking cement with the use of a jackhammer.  He stated that his tinnitus began in either 1993 or 1994.  It first began after he fell from a highway overpass and hit his head.  At the time, he was hearing explosions in his head and trying to get away from them.  The tinnitus was described as bilateral and constant.  It was a mild to high-pitched ringing noise.  He also still heard loud explosions.  Audiometric testing showed that his hearing was within normal limits.  After reviewing the claims file and conducting physical examination, the examiner concluded that the Veteran's tinnitus was not likely related to his service.  The examiner explained that because there was no indication of tinnitus in the service treatment records, and because the Veteran reported that the onset of his tinnitus was not until 1993, over 15 years after his separation from service, it was not likely that the current tinnitus was related to the described combat training duties in service.  

A July 2007 private treatment records reflects that the Veteran suffered from consistent, bilateral tinnitus.  

On February 2011 VA audiological examination, the Veteran reported that he experienced flashback episodes wherein he would hear explosive sounds.  The flashbacks caused his insomnia.  He stated that in the 1990s, he began to hear explosive-type sounds in his ears.  He stated that when he jumped into the freeway, at the time, he had thought a loud truck coming from behind him was going to hit him.  He denied the presence of any head noise before the 1990s.  He had ringing in his ears 80 percent of the time.  The examiner noted that the Veteran reported significant noise exposure while in service as well as after service in his civilian occupations.  His hearing, however, was still within normal limits.  After reviewing the claims file, including the service treatment records, as well as the Veteran's statements of the nature of his tinnitus, the examiner determined that the Veteran's tinnitus was less likely than not related to his service.  In so determining, the examiner explained that it was significant that there was normal hearing at the time of separation from service, with no signs or symptoms of tinnitus until the 1990s, which was more than 20 years following separation from service.  

In this case, the Board finds it necessary to also point out that the Veteran has been treated for chronic paranoid schizophrenia, as well as for alcohol and cocaine dependence.  Records from the time that the Veteran jumped from a bridge onto the highway, dated in 1988, reflect that he had been hearing loud explosions in his head which caused him to jump.  However, those records do not reflect complaints or a diagnosis of tinnitus.  

In this case, tinnitus was diagnosed by the July 2007 VA examiner.  Tinnitus is a disorder capable of lay observation, and thus the Veteran is competent to describe his symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, despite the current diagnosis of tinnitus, the Board finds that the preponderance of the evidence is against the claim for service connection.  In that regard, the Board places great probative weight on both the July 2007 and February 2011 VA examiners opinions regarding the etiology of the Veteran's bilateral tinnitus as the examiners considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly, both VA examination reports take into consideration the Veteran's lay testimony of noise exposure in service.  However, they were in agreement that the lack of complaint or treatment for tinnitus in service or for many years after service made it unlikely, less than a 50 percent probability, that his current tinnitus was related to his service.  To that extent, the Veteran himself stated to both examiners that his tinnitus began in the 1990s and that he had not had tinnitus prior to that time.  That he stated at his October 2010 hearing that he had tinnitus in service and in the years following service is thus less probative to the Board, as that statement is inconsistent with the Veteran's reports on both VA examinations.  Further, there is no indication in the treatment records that the Veteran suffered from tinnitus in service or in the years after service up until the 1990s.  Thus, the Board finds the statement made at his hearing to be less credible.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his tinnitus is related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Therefore, while the Veteran is competent to describe his complaints of tinnitus, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his tinnitus.  In contrast, the July 2007 and February 2011 VA examiners took into consideration all the relevant facts in providing their opinions. 

Further, although the Veteran's representative stated at the hearing that the explosive noises that the Veteran heard when he jumped into the highway would most likely have been present for many years, the medical evidence in the claims file demonstrates that such noises were psychiatric in nature, rather than of a medical origin.  In reviewing the treatment records at the time of the injury, no tinnitus was reported or diagnosed.  

Thus, the Board finds that the Veteran's contentions regarding the etiology of his tinnitus, as well as his allegations of continuity of his symptomatology, are outweighed by the competent and probative evidence of record.  As such, the Board finds that service connection for tinnitus is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for tinnitus is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


